DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 and 3-45 filed May 11, 2022 are the subject matter of this Office Action.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
 As indicated in the Office Action of 02/11/2022, claims 41-45 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021. In addition, claims 3, 5, 7, 9-36 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/2021. 
Furthermore, as indicated in the Office Action of 02/11/2022, a careful review of the prior art has indicated that Applicant’s elected species, is free of the prior art. Said species, written in an independent claim would be allowable. The examiner has moved onto alternative species embraced within Formula (I), and subsequent examination is based on this species expansion.  Claims 1, 4, 6, 8, 37, 39-40 are the subject matter of this Office Action. 
Response to Amendment
Applicant’s amendments, filed 05/11/2022 are acknowledged. Claim 2 has been canceled in its entirety. Applicant has amended claim 1, wherein Formula (Ib) of ALK-TKI has been removed from the scope of the claims. In view of the amendments, the pending 35 USC 112 Paragraph B and 35 USC 102(a)(2) rejection of record has been withdrawn as compound CZ47-02 no longer anticipates the present claims. 
Applicant's arguments, filed 05/11/2022 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.	 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 8, 37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US2021/0283261 published 09/16/2021 with priority to U.S. Provisional Application 62594959 filed 12/05/2017).
Jin teaches proteolysis targeting chimeric (PROTAC) compounds of Formula (I) comprising ALK inhibitors linked to small molecule ligands of VHL or CRBN protease with ubiquitination function (abstract, Table 1, claims 1, 19-27). Regarding claim 39, Jin teaches formulating said compounds with pharmaceutically acceptable carriers in order to arrive at pharmaceutical compositions of Formula (I) ([0092]-[0096]). Regarding claim 40, Jin teaches that said PROTAC compound is combined with additional chemotherapeutic agents to treat neoplastic disorders, such as CDK inhibitors or HSP90 inhibitors ([0092]-[0093]). 
 Jin teaches compound CZ47-02 in Table 1, shown below, which corresponds to the structural limitations of the instant claims: ALK-TKI is ceritinib or Formula (Ib), A is C(O), LIN is a –(CH2)2-linear alkylene linker and ULM is Formula (II) 
    PNG
    media_image1.png
    213
    188
    media_image1.png
    Greyscale
 wherein X is C(O), Y is NH and Z is absent (Table 1 ([0158-0159). CZ47-02 is also called 4-((3-(4-(4-((5-chloro-4-((2-(isopropylsulfonyl)phenyl)amino)pyrimidin-2-yl)amino)-5- isopropoxy-2-methylpheny1)piperidin-1-yl)-3-oxopropyl)amino)-2-(2,6- dioxopiperidin-3-yl)isoindoline-1,3-dione (Table 1). 
 
    PNG
    media_image2.png
    534
    1521
    media_image2.png
    Greyscale


 
    PNG
    media_image3.png
    631
    977
    media_image3.png
    Greyscale

The difference between compound CZ47-02 of Jin and compound 4-((3-(4-(4-(6-amino-5-((R)-1-(2,6-dichloro-3-fluorophenyl)ethoxy)pyridin-3-yl)-1H-pyrazol-1-yl)piperidin-1-yl)-3-oxopropyl)amino)-2-(2,6-dioxopiperidin-3-yl)isoindoline-1,3-dione or SIAI S151 084 of the present claims is that compound CZ47-02 of Jin comprises the ALK-TKI ceritinib, while present compound SIAI S151 084 comprises the ALK-TKI crizotinib, or Formula (Ia).   
Jin also teaches that the ALK-TKI ligand of the PROTAC compound is variable. Said ALK ligand can be modified with alternative species of ALK inhibitors to yield the desired PROTAC anti-neoplastic agent. Crizotinib is identified by Jin as one of 10 distinct ALK ligands suitable for use on the PROTAC compound ([0010]-[0011], [0058], [0065], [0067]-[0068], [0071]-[0072],  claims 1, 19-20). As evidenced by CAS registry database, crizotinib corresponds with the ALK-TKI ligand of Formula (Ia) of the present claims and the formula listed in [0059], [0068], [0072], claims 1 and 19 of Jian shown above. 
  Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to substitute the ALK ligand ceritinib in compound CZ47-02 of Jin for an alternative ALK ligand, such as crizotinib arriving at the instantly claimed compound 4-((3-(4-(4-(6-amino-5-((R)-1-(2,6-dichloro-3-fluorophenyl)ethoxy)pyridin-3-yl)-1H-pyrazol-1-yl)piperidin-1-yl)-3-oxopropyl)amino)-2-(2,6-dioxopiperidin-3-yl)isoindoline-1,3-dione or SIAI S151 084 in view of Jin. 
MPEP 2143 provides rationale for a conclusion of obviousness including (B): Simple substitution of one known element for another to obtain predictable results;
In the instant case, Jin teaches that the ALK ligand on the PROTAC compound is adjustable, with the ALK ligand crizotinib taught as one of 10 ALK ligands suitable for substitution to yield the desired chemotherapeutic effect ([0010]-[0011], [0058], [0065], [0067]-[0068], [0071]-[0072],  claims 1, 19-20). Accordingly, said skilled artisan would have readily predicted that replacement of the ALK ligand ceritinib on compound CZ47-02 of Jin, with an alternative ALK ligand, such as crizotinib, the resulting PROTAC compound  4-((3-(4-(4-(6-amino-5-((R)-1-(2,6-dichloro-3-fluorophenyl)ethoxy)pyridin-3-yl)-1H-pyrazol-1-yl)piperidin-1-yl)-3-oxopropyl)amino)-2-(2,6-dioxopiperidin-3-yl)isoindoline-1,3-dione or SIAI S151 084 would have been effective at treating ALK-positive cancers in a subject. 
Applicant is additionally reminded of MPEP 2143 wherein it should be noted that the lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound. For example, one might envision a suggestion in the prior art to formulate a compound having certain structurally defined moieties, or moieties with certain properties. If a person of ordinary skill would have known how to synthesize such a compound, and the structural and/or functional result could reasonably have been predicted, then a prima facie case of obviousness of the claimed chemical compound might exist even without identification a particular lead compound. As a second example, it could be possible to view a claimed compound as consisting of two known compounds attached via a chemical linker. The claimed compound might properly be found to have been obvious if there would have been a reason to link the two, if one of ordinary skill would have known how to do so, and if the resulting compound would have been the predictable result of the linkage procedure. Thus, Office personnel should recognize that in certain situations, it may be proper to reject a claimed chemical compound as obvious even without identifying a single lead compound. In the instant case, the compounds of the present claims consist of known ALK tyrosine kinase inhibitors and a E3 ligase molecule, attached via a chemical linker A-LIN. The prior art of Jin discloses linking the same ALK tyrosine kinase ligand to the same E3 ligase molecule via the same chemical linker (claims 1, 19-20, Table 1 ([0158-0159]). The claimed compound 4-((3-(4-(4-(6-amino-5-((R)-1-(2,6-dichloro-3-fluorophenyl)ethoxy)pyridin-3-yl)-1H-pyrazol-1-yl)piperidin-1-yl)-3-oxopropyl)amino)-2-(2,6-dioxopiperidin-3-yl)isoindoline-1,3-dione is the predictable result of substitution of the ALK ligand ceritinib in compound CZ47-02 for the ALK ligand crizotinib. Considering Jin provides synthetic strategies to modify the ALK ligand on the disclosed PROTAC compounds, consistent with this reasoning, it would have obvious to have selected various techniques from within the prior art of Jin, to arrive at the claimed compound 4-((3-(4-(4-(6-amino-5-((R)-1-(2,6-dichloro-3-fluorophenyl)ethoxy)pyridin-3-yl)-1H-pyrazol-1-yl)piperidin-1-yl)-3-oxopropyl)amino)-2-(2,6-dioxopiperidin-3-yl)isoindoline-1,3-dione shown above, yielding no more than one would expect from such an arrangement.  
 
 Conclusion
In view of the rejection set forth above, no claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628